DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 1 has been amended to remove the phrase “heating unit” and instead recite “a heater”. This removes the claim from the purview of 35 U.S.C. 112(f). The claim is now definite in scope, and the term “heater” is interpreted to have its normal meaning and to include any structure which provides heat to a roller.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hamabe (US 2015/0224529) in view of Schaefer (US 5,881,444) and Zhou (US 2015/0360268).
Hamabe teaches a device for manufacturing an electrode, the device comprising: a first roll (11) for pressing a laminate comprising a coating material (22) on a coated object (21), wherein the first roll has a diamond like carbon (DLC) coating thereon having an average surface roughness (Ra) which is a function of the particle size in the coating material (See Figures; [0045]-[0060]; [0085]-[0090]; Examples; Table I). The first roll, coating material, and coated object read on the instantly claimed roller, active material layer, and current collector layer, respectively (See [0022]).
Hamabe does not expressly disclose that the DLC coating may be present on a press sheet rather than a surface of the first roll as claimed.

It would have been obvious to one of ordinary skill in the art at the time of filing to form a DLC on a press sheet and use the press sheet rather than the coated roll of Hamabe. Since Schaefer teaches that DLC coatings could be formed directly on rollers or formed on press sheets which are then used with a support roller, the substitution of one known alternative in place of the other would have been obvious.
Hamabe does not expressly disclose a surface roughness of 0.11 to 0.16 microns.
Zhou teaches a roller press for forming an electrode plate by pressing a coating layer on a foil, the roller press including a press roller (21) and back roller (22) which have a surface roughness (Ra) of less than 0.4 microns (See [0031]), which overlaps the instantly claimed range.
It would have been obvious to one of ordinary skill in the art at the time of filing to have a surface roughness between 0 and 0.4 microns for the roller of Hamabe because Zhou teaches that such a surface roughness was recognized in the prior art as suitable for rolling electrodes. In the case where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.
Hamabe does not expressly disclose a heater which heats a pressing surface of the coated object as claimed.
Zhou teaches a heating element (6) which heats a pressing surface of the electrode plate (See Figures; [0027]).

Regarding claim 4, Zhou teaches a heating temperature of 50°C to 300°C, which overlaps the instantly claimed range. 
Regarding claim 7, the claim is directed to the material worked upon by the apparatus during its intended use. Limitations directed to the material worked upon by the apparatus do not limit the apparatus itself and therefore do not impart patentability to the claims.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hamabe (US 2015/0224529) in view of Schaefer (US 5,881,444) and Zhou (US 2015/0360268) as applied to claim 1 above, and further in view of Martin (US 2006/0263604).
Hamabe, Schaefer, and Zhou combine to teach a device for manufacturing an electrode, as detailed above. Hamabe teaches a first roll with a DLC coating but does not expressly disclose the hardness of such a coating.
Martin teaches that DLC coatings on metal may have a Vickers hardness value in the range of 1000 to 3500 (See [0048]; [0051]).
It would have been obvious to one of ordinary skill in the prior art that the DLC coating of Hamabe would fall within the instantly claimed range, since these values are known properties of DLC coatings, as taught by Martin.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hamabe (US 2015/0224529) in view of Schaefer (US 5,881,444) and Zhou (US 2015/0360268) as applied to claim 1 above, and further in view of Matsumura (US 2014/0170486).

Matsumura teaches a method of making an electrode, the method comprising pressing at 0.2 to 30 kN/cm (See [0102]).
It would have been obvious to one of ordinary skill in the art at the time of filing to perform the pressing step of Hamabe at a pressure in the range of 0.2 to 30 kN/cm, which overlaps the claimed range. The rationale to do so would have been the motivation provided by the teaching of Matsumura that to do so would predictably improve uniformity of an active material layer (See [0102]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hamabe (US 2015/0224529) in view of Schaefer (US 5,881,444) and Zhou (US 2015/0360268) as applied to claim 1 above, and further in view of Ueda (EP 0651385)
Hamabe, Schaefer, and Zhou combine to teach a device for manufacturing an electrode, as detailed above. These references do not expressly disclose an additional film provided between the DLC film and a surface of the press sheet.
Ueda teaches a capstan (1) with a DLC film, wherein an additional film comprising silicon or chromium is formed between the capstan surface and the DLC film (See Figures; Page 3, lines 30-50).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the additional film of Ueda between the DLC coating and the press sheet taught by the combination of Hamabe, Schaefer, and Zhou. The rationale to do so would have been the motivation provided by the teaching of Ueda that to do so would predictably improve adhesion of the DLC film to an underlying surface (See Page 4, line 50 to Page 5, line 11).

Response to Arguments

Applicant's additional arguments have been fully considered but are not persuasive. Applicant argues that the prior art fails to teach or fairly suggest a surface roughness of 0.11 to 0.16 microns. Examiner respectfully disagrees because the range of Zhou overlaps the instantly claimed range, and in the case where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.
Applicant argues that the claimed invention solves problems not recognized in the prior art of record. This is not persuasive because the prior art references teach every aspect of the claimed invention, as detailed above. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.
Applicant argues that the apparatuses of Zhou and Hamabe have different structures and therefore cannot be reasonably combined. Examiner respectfully disagrees. Both apparatuses are related to coating and pressing electrodes. While some differences in structure exist, the inventions are in the same field of endeavor and could be combined by one of ordinary skill in the art with reasonable and predictable expectation of success.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.